Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 7, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  141829                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  DANIEL G. MIKOLASIK and PAMELA                                                                           Brian K. Zahra,
  MIKOLASIK,                                                                                                          Justices
            Plaintiffs-Appellants,
  v                                                                 SC: 141829
                                                                    COA: 292005
                                                                    Macomb CC: 2008-000281-NI
  JOANNE C. KANTROW and CITIZENS
  INSURANCE,
            Defendants,
  and
  FARMERS INSURANCE EXCHANGE,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 19, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

        ZAHRA, J., did not participate because he was on the Court of Appeals panel.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 7, 2011                    _________________________________________
           p0131                                                               Clerk